Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 1 of 10 PageID #: 90



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Lashawn Sharpe, individually and on behalf of all
other similarly situated,
                                                        Case No.: 1:19-cv-00768 (BMC)

                           Plaintiff,

           -against-


A&W Concentrate Company and Keurig Dr
Pepper Inc.,

                           Defendants.



              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT



                                                    Creighton R. Magid (admitted pro hac vice)
                                                    DORSEY & WHITNEY LLP
                                                    1401 New York Avenue, N.W., Suite 900
                                                    Washington, D.C. 20005
                                                    Phone: (202) 442-3555
                                                    Fax: (202) 442-3199
                                                    magid.chip@dorsey.com

                                                    Elizabeth Rozon Baksh
                                                    DORSEY & WHITNEY LLP
                                                    51 West 52nd Street
                                                    New York, NY 10019
                                                    Telephone: (212) 415-9200
                                                    Facsimile: (646) 607-8476
                                                    baksh.elizabeth@dorsey.com


  Dated: December 23, 2019                          Attorneys For Defendants A&W CONCENTRATE
                                                    COMPANY AND KEURIG DR PEPPER INC.
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 2 of 10 PageID #: 91



                                              TABLE OF CONTENTS

                                                                                                                                Page




I.     BACKGROUND FACTS ....................................................................................................1

II.    ARGUMENT .......................................................................................................................3

III.   CONCLUSION ....................................................................................................................6




                                                                 i
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 3 of 10 PageID #: 92



                                                 TABLE OF AUTHORITIES

                                                                                                                                         Page



Cases

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ............................................................................... 4

Mantikas v. Kellogg Co., 910 F.3d 633 (2d Cir. 2018 ................................................................ 5, 6

Marini v. Adamo, 995 F. Supp. 2d 155 (E.D.N.Y. 2014) ............................................................... 4

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986)...................................... 4

Reyes v. Crystal Farms Refrigerated Distrib. Co., 2019 U.S. Dist. LEXIS 125971
  (E.D.N.Y. July 26, 2019) ........................................................................................................ 5, 6

Solak v. Hain Celestial Group, Inc., 2018 U.S. Dist LEXIS 64270 (N.D.N.Y. April 17, 2018) ... 5

Rules

Fed. R. Civ. P. 56 ............................................................................................................................ 3




                                                                       ii
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 4 of 10 PageID #: 93



       Plaintiff’s claims are based on a single factual assertion: that A&W Root Beer and A&W

Cream Soda are not made with real vanilla. Plaintiff, however, has no evidence supporting this

assertion. Moreover, testing of the vanilla flavorings used in A&W Root Beer and A&W Cream

Soda confirm that real vanilla is used in both beverages. Summary judgment in favor of

defendants A&W Concentrate Company and Keurig Dr Pepper Inc. is therefore warranted.

I.     BACKGROUND FACTS

       The gravamen of Plaintiff’s claims is that A&W Root Beer and A&W Cream Soda are

labeled as being made with vanilla but, according to Plaintiff, do not contain vanilla. SOMF

¶¶ 1 – 2.

       In support of this assertion, Plaintiff arranged for a sample of A&W Root Beer and a

sample of A&W Cream Soda to be analyzed by gas chromatography mass spectrometry

(“GCMS”), first on April 12, 2019 – more than two months after Plaintiff filed the Complaint –

and then, after abandoning the initial analysis, again on August 22, 2019. SOMF ¶¶ 35 - 37.

Even with this testing, Plaintiff has been unable to establish the presence or absence of real

vanilla in A&W Root Beer and A&W Cream Soda. SOMF ¶ 32.

       Plaintiff’s GCMS testing appears to have been conducted in total ion mode (“TIM”)

rather than in selected ion mode (“SIM”). SOMF ¶¶ 20 - 21. This made Plaintiff’s test between

10 and 100 times less likely to detect vanilla compounds than if Plaintiff had conducted it’s

testing in SIM. SOMF ¶ 21. Further, unless Plaintiff’s testing laboratory used special

techniques (which are not apparent from the laboratory’s report) to prepare samples of A&W

Root Beer and A&W Cream Soda for gas chromatography, it is likely that the testing caused two

of the four compounds indicative of real vanilla extract – vanillic acid and hydroxybenzoic acid

– to decompose, rendering them undetectable. SOMF ¶ 23. Further – and regardless of the

testing methodology employed – root beer and cream soda are extremely complex products, as


                                                 1
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 5 of 10 PageID #: 94



evidenced by the chromatograms produced by Plaintiff’s laboratory, making it extremely

difficult to detect flavor compounds such as those from vanilla extract. SOMF ¶ 25.

Accordingly, Plaintiff’s analysis is inconclusive as to the presence or absence of real vanilla

extract in A&W Root Beer and A&W Cream Soda. SOMF ¶ 26.

        Plaintiff’s own expert witness, Daphna Havkin-Frenkel, concedes that that

Plaintiff’s testing does not establish whether natural vanilla is or is not an ingredient in

A&W Root Beer or A&W Cream Soda. SOMF ¶ 29. In her own words, “There’s no proof

that there is. There is no proof that there is not.” Id. (Dr. Havkin-Frenkel further admitted

that the vanillin detected in A&W Cream Soda by Plaintiff’s own testing could very well be

derived from real vanilla beans. SOMF ¶ 26.)

        Dr. Havkin-Frenkel, Plaintiff’s expert witness, further concedes that testing flavorings

used in A&W Root Beer and A&W Cream Soda, rather than testing the soft drinks themselves, is

the superior means of determining whether the beverages are made with natural vanillin from

vanilla beans. SOMF ¶ 17. Dr. Havkin-Frenkel was unable to analyze the flavorings used in

A&W Root Beer or in A&W Cream Soda, however, because Plaintiff’s counsel did not provide

them to her. SOMF ¶ 17. Dr. Havkin-Frenkel concedes that, without testing the flavorings,

there is no way to determine whether the vanillin in A&W Root Beer and A&W Cream

Soda is derived from real vanilla beans other than a very expensive test – known as an

isotopic ratio test – that Plaintiff did not employ. SOMF ¶ 25.

        Defendants did analyze the flavorings used in A&W Root Beer and A&W Cream Soda.

Testing of a sample of the vanilla extract used in A&W Root Beer identified all substances

indicative of real vanilla extract in the relative concentrations typical of natural vanilla extract.

SOMF ¶ 7. Similarly, testing of a sample of the vanilla flavoring used in A&W Cream Soda




                                                   2
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 6 of 10 PageID #: 95



yielded results typical of a flavoring comprised of natural vanilla extract fortified with added

vanillin. SOMF ¶ 13. Plaintiff’s expert witness, Dr. Havkin-Frenkel, does not disagree with Mr.

Keuger’s conclusions regarding either of these flavor ingredients. SOMF ¶¶ 27 – 28. Based on

the test results, Mr. Krueger concludes, to a reasonable degree of scientific certainty, that both

A&W Root Beer and A&W Cream Soda contain natural vanilla. SOMF ¶¶ 8, 14.

       The results of testing on the flavorings is consistent with the information supplied by the

flavoring ingredients’ suppliers, well-known flavor houses Firmenich SA and Givaudan Flavors

Corp. SOMF ¶¶ 3 – 4, 9 – 10. Firmenich SA supplied A&W Concentrate Company with

documentation confirming that the flavoring used in A&W Root Beer is two-fold (that is, double

strength) vanilla extract derived from natural vanilla beans. SOMF ¶¶ 3 – 4. Givaudan Flavors

Corp. supplied A&W Concentrate Company with documentation confirming that the flavoring

used in A&W Cream Soda, Natural Vanilla WONF, similarly contains natural vanilla bean

extract. SOMF ¶¶ 9 - 10.

       Both A&W Root Beer and A&W Cream Soda are conspicuously labeled as being

“naturally and artificially flavored.” SOMF ¶ 33. The Nutrition Facts Label also clearly states

that the beverages contain both “natural and artificial flavors.” SOMF ¶ 34.

II.    ARGUMENT

       A court should grant summary judgment in favor of the moving party when the movant

“shows that there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56. In evaluating such a motion, all facts must be

viewed in the light most favorable to the non-moving party, drawing all reasonable inferences in

that party's favor. Where the non-moving party fails sufficiently to establish the existence of an

essential element of its case on which it bears the burden of proof at trial, there is not a genuine

dispute with respect to a material fact and the moving party is entitled to judgment as a matter of


                                                  3
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 7 of 10 PageID #: 96



law. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

         The burden is on Plaintiff to prove each element of his causes of action, not on Defendant

to refute Plaintiff’s claims. See, e.g., Marini v. Adamo, 995 F. Supp. 2d 155, 178 (E.D.N.Y.

2014).

         Here, Plaintiff has no proof to substantiate the assertion in the Complaint – made before

Plaintiff had conducted any testing – that A&W Root Beer and A&W Cream Soda are not made

with real vanilla. 1 Plaintiff did not test the vanilla flavorings used in the beverages. Plaintiff’s

own expert concedes that without testing the flavorings, there is no way to determine whether the

vanillin in A&W Root Beer and A&W Cream Soda is derived from real vanilla beans other than

perhaps by using an isotopic ratio test – an expensive test that Plaintiff did not employ. The

GCMS testing that Plaintiff commissioned is inconclusive; Plaintiff’s own expert concedes that

that Plaintiff’s testing does not establish whether natural vanilla is or is not an ingredient in

A&W Root Beer or A&W Cream Soda. Asked whether she agreed with Mr. Krueger’s

conclusion that both A&W Root Beer and A&W Cream Soda contain natural vanilla as an

ingredient, Plaintiff’s own expert all but admitted that summary judgment should be entered in

favor of Defendants: “There’s no proof that there is. There is no proof that there is not.”

SOMF ¶ 29.

         Plaintiff has not met his burden of proving the absence of real vanilla in the A&W

beverages. That alone should end the matter. Defendants, however, by testing the flavoring

ingredients themselves – a superior means of testing, as Plaintiff’s own expert admits – have




1
       The labels say “made with aged vanilla,” which refers to real vanilla beans that have been
cured. SOMF ¶ 2.


                                                   4
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 8 of 10 PageID #: 97



conclusively established that both A&W Root Beer and A&W Cream Soda do contain real

vanilla. Because the “made with aged vanilla” labeling is undisputedly factually accurate,

Plaintiff cannot state a claim and summary judgment must be entered in Defendants’ favor. See,

e.g., Reyes v. Crystal Farms Refrigerated Distrib. Co., 2019 U.S. Dist. LEXIS 125971, *8

(E.D.N.Y. July 26, 2019) (product labeled as being “made with real butter” could not be

misleading because the product did, in fact, contain real butter – even though it also contained

margarine); Solak v. Hain Celestial Group, Inc., 2018 U.S. Dist LEXIS 64270, *9 (N.D.N.Y.

April 17, 2018) (“[I]t it is in no way misleading for Defendant to call the Product ‘Veggie’

straws, since that label truthfully captures the fact that Defendant uses vegetable-based products

in the Straws’ recipe. This is true even if certain of the Primary Ingredients are only present in

the Product in ‘trace amounts.’ By labeling the Product ‘Veggie’ straws, Defendant makes no

claim as to the amount or proportion of ‘Veggie’ products incorporated in the Straws. On the

contrary, that label simply presents the consumer with a factually true statement—that the Straws

are somehow derived from vegetable-based products.”). 2

       Mantikas v. Kellogg Co., 910 F.3d 633 (2d Cir. 2018), does not suggest a contrary

conclusion. Mantikas involved Cheez-It crackers labeled, in large print, “WHOLE GRAIN.”

The defendant also sold “original” Cheez-It crackers that were not labeled as containing whole

grain. The variety emblazoned with “WHOLE GRAIN” in large print actually contained more




2
        The A & W Root Beer and A & W Cream Soda labels also conspicuously state, in
multiple locations, that the beverage contain “natural and artificial ingredients,” dispelling any
confusion. SOMF ¶¶ 33 - 34. See, e.g., Reyes, 2019 U.S. Dist. LEXIS 125971, *8 - *9 (To the
extent that including a label on a mashed-potatoes package indicating that the product is ‘made
with real butter’ may create confusion as to whether the mashed potatoes also contain margarine,
such confusion is sufficiently dispelled by the ingredients label on the back of the package,
which states twice—and once in bold font set apart from the rest of the items listed in the
ingredients label—that the product contains margarine.”).


                                                 5
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 9 of 10 PageID #: 98



enriched white flour than whole grain flour. The Second Circuit held that, even though the

“WHOLE GRAIN” crackers did, in fact, contain some whole grain, the plaintiff could plausibly

claim that the product labels “communicate to the reasonable consumer that the grain in the

product is predominantly, if not entirely, whole grain. Contrary to the reasonable expectations

communicated by the large, bold-faced claims of ‘WHOLE GRAIN,’ however, the grain in the

product is predominantly enriched white flour.” Mantikas, 910 F.3d at 637 (emphasis in

original). Unlike the crackers in Mantikas, no reasonable consumer would conclude that A&W

Root Beer or A&W Cream Soda are made predominantly of vanilla – or, for that matter, that

either beverage contains a particular amount of vanilla. (Importantly, neither beverage is a

“vanilla” soda; rather, they are labeled as, and taste like, root beer and cream soda.) The unique

features of Mantikas – a deliberate contrast between “WHOLE GRAIN” and “original” crackers,

the fact that consumers would expect grain to be the primary ingredient of crackers, and the

“large, bold-faced claims of ‘WHOLE GRAIN’” suggesting that whole grain flour was the

predominant ingredient – are wholly lacking here. Just as the Judge Garaufis found Mantikas

inapplicable on the facts in Reyes, the absence of any suggestion of predominance of vanilla in

A&W Root Beer and A&W Cream Soda renders Mantikas inapplicable here, as well.

III.   CONCLUSION

       Because Plaintiff cannot meet his burden of establishing that the A&W beverages do not

contain real vanilla, summary judgment must be granted in favor of Defendants.




                                                 6
Case 1:19-cv-00768-BMC Document 28-1 Filed 12/23/19 Page 10 of 10 PageID #: 99



  Dated: December 23, 2019                          Respectfully submitted,


                                                    /s/ Creighton R. Magid
                                                    Creighton R. Magid (admitted pro hac vice)
                                                    DORSEY & WHITNEY LLP
                                                    1401 New York Avenue, N.W., Suite 900
                                                    Washington, D.C. 20005
                                                    Phone: (202) 442-3555
                                                    Fax: (202) 442-3199
                                                    magid.chip@dorsey.com

                                                    Elizabeth Rozon Baksh
                                                    DORSEY & WHITNEY LLP
                                                    51 West 52nd Street
                                                    New York, NY 10019
                                                    Telephone: (212) 415-9200
                                                    Facsimile: (646) 607-8476
                                                    baksh.elizabeth@dorsey.com


                                                    Attorneys For Defendants A&W CONCENTRATE
                                                    COMPANY AND KEURIG DR PEPPER INC.




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I caused copies of the foregoing

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY

JUDGMENT and supporting DECLARATIONS to be filed with the Clerk of Court using the

CM/ECF system which will send notification of the filing to all counsel of record.


                                                      By:   /s/ Creighton R. Magid
                                                             Creighton R. Magid




                                                7
